DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1. 	Applicant's election with traverse of Group II (Claims 13-17, 21-25 and 28-30) in the reply filed on 09/21/2022 is acknowledged.  The traversal is on the ground(s) that: 
 	“Applicant respectfully traverses the Examiner's restriction, and submits that claims 1-12, 26 and 27 should be grouped with claims 13-25 and 28-30 for the following reasons. 
 	At the outset, it appears that the Examiner mistakenly grouped claims 18-20 with Group I rather than Group II. For example, claims 18-20 depend from claim 13, and as a result are also directed at an "apparatus for wireless communication by a user equipment (UE)." Thus, Applicant submits, at a minimum, elected Group II should also include claims 18-20”.  
 	This is not found persuasive because: claims 18-20 NOT depend from claim 13.  Instead, claims 18-20 depend from claim 12, and claim 12 depends on independent claim 1.
  	Therefore, “the Examiner NOT mistakenly grouped…”  But Applicant mistakenly alleged/argued.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3. 	Claims 13-17, 21-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US 2020/0205075 A1) in view of Xue et al (US 2016/0309398 A1).
 	Regarding claims 13 and 28, Nam teaches an apparatus for wireless communication by a user equipment (UE) (see Fig.1, Fig.2, Fig.5 and Fig.8 for “a user equipment (UE)”), comprising: 
 	an interface configured to obtain a message, the message including: a first field including at least one wake-up indication bit associated with the UE (see [0018] to [0022], “transmitting, to the UE, a wakeup signal transmission using a wakeup signal 
resource according to the first search space configuration based on the UE operating in the low power mode”.  In addition, see [0090], “Each of the multiple signals may be referred to as a separate spatial stream, and may carry bits associated with the same data stream (e.g., the same codeword) or different data streams”); and 
 	a processing system configured to monitor for the at least one downlink channel based, at least in part, on the message (see Nam’s claims 4, 5, 6, 7, 22, 23, 24 and 25, “monitor the downlink control channel according to the first configuration for the active duration for a discontinuous reception cycle based at least in part on receiving the downlink control information message corresponding to the wakeup signal”).  
 	Nam does not specifically disclose a second field including coverage information associated with at least one downlink channel.
 	Xue teaches a second field including coverage information associated with at least one downlink channel (see Abstract, [0011], [0101], [0146], [0148], [0149], [0150], [0152], [0155], [0168], [0169], [0172], [0173], [0179], [0204], [0224] and [0239], “a first cell enters or prepares to enter a dormant state, sending, by a base station, a first 
signal to a user equipment (UE) in the first cell, where the first signal carries information about time when the first cell enters the dormant state”.  In this case, Xue’s “sending, by a base station, a first signal to a user equipment (UE)” reads on Applicant’s “downlink channel”.  In addition, see Applicant’s Specification, [0073], for how Applicant defines “coverage information”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Xue into the system of Nam so that the UE can discover a state change of a cell in time (see Xue, Abstract).
 	Regarding claim 14, the combination of Nam and Xue further teaches the processing system is further configured to: transition from a sleep state of a connected discontinuous reception (CDRX) mode to an awake state of the CDRX mode based on the at least one wake-up indication bit; and monitor for the at least one downlink channel based on the message during the awake state of the CDRX mode (see Nam’s claims 4, 5, 6, 7, 22, 23, 24 and 25, “monitor the downlink control channel according to the first configuration for the active duration for a discontinuous reception cycle based 
at least in part on receiving the downlink control information message corresponding to the wakeup signal”, and/or see Xue, Abstract, [0006], [0007], [0012], [0034], [0047], [0048], [0050], [0052], [0064], “an active state from the dormant state”).  
 	Regarding claim 15, the combination of Nam and Xue further teaches the coverage information includes at least one of: an indication of a number of repetitions of the at least one downlink channel to receive; an indication of one or more monitoring locations to monitor for the at least one downlink channel; or an indication of a channel format change associated with the at least one downlink channel see Nam, [0004] to [0021], [0070], [0072], [0076], and [0113], “downlink”, and/or see Xue, [0154], [0155], “downlink” see Abstract, [0011], [0101], [0146], [0148], [0149], [0150], [0152], [0155], [0168], [0169], [0172], [0173], [0179], [0204], [0224] and [0239], “a first cell enters or prepares to enter a dormant state, sending, by a base station, a first signal to a user equipment (UE) in the first cell, where the first signal carries information about time when the first cell enters the dormant state”.  In this case, Xue’s “sending, by a base 
station, a first signal to a user equipment (UE)” reads on Applicant’s “downlink channel”.  In addition, see Applicant’s Specification, [0073], for how Applicant defines “coverage information”).    
	Regarding claim 16, the combination of Nam and Xue further teaches the second field further includes: one or more cell dormancy indication bits for indicating whether a cell associated with the UE is in a dormant state; and one or more additional bits for indicating the coverage information (see Nam, [0018] to [0022], “transmitting, to the UE, a wakeup signal transmission using a wakeup signal resource according to the first search space configuration based on the UE operating in the low power mode”.  In addition, see [0090], “Each of the multiple signals may be referred to as a separate spatial stream, and may carry bits associated with the same data stream (e.g., the same codeword) or different data streams”, and/or see Xue, Abstract, [0011], [0101], [0146], [0148], [0149], [0150], [0152], [0155], [0168], [0169], [0172], [0173], [0179], [0204], [0224] and [0239], “a first cell enters or prepares to enter a dormant state, sending, by a base station, a first signal to a user equipment (UE) in the first cell, where the first signal carries information about time when the first cell enters the dormant 
state”.  In this case, Xue’s “sending, by a base station, a first signal to a user equipment (UE)” reads on Applicant’s “downlink channel”.  In addition, see Applicant’s Specification, [0073], for how Applicant defines “coverage information”).  
 	Regarding claim 17, the combination of Nam and Xue further teaches the second field includes one or more cell dormancy indication bits for indicating the coverage information (see Nam, [0018] to [0022], “transmitting, to the UE, a wakeup signal
 transmission using a wakeup signal resource according to the first search space configuration based on the UE operating in the low power mode”.  In addition, see [0090], “Each of the multiple signals may be referred to as a separate spatial stream, and may carry bits associated with the same data stream (e.g., the same codeword) or different data streams”, and/or see Xue, Abstract, [0011], [0101], [0146], [0148], [0149], [0150], [0152], [0155], [0168], [0169], [0172], [0173], [0179], [0204], [0224] and [0239], “a first cell enters or prepares to enter a dormant state, sending, by a base station, a first signal to a user equipment (UE) in the first cell, where the first signal carries 
information about time when the first cell enters the dormant state”.  In this case, Xue’s “sending, by a base station, a first signal to a user equipment (UE)” reads on Applicant’s “downlink channel”.  In addition, see Applicant’s Specification, [0073], for how Applicant defines “coverage information”).    
 	Regarding claim 21, the combination of Nam and Xue further teaches the coverage information depends on at least one of: a frequency range associated with the at least one downlink channel; or a sub-carrier spacing associated with the at least one downlink channel (see Nam, [0086], “one or more frequency bands, typically in the range of 300 MHz to 300 GHz”, and see [0098], [0099], [0102], [0103], [0107] and [0108], “subcarrier”, and/or see Xue, Abstract, [0011], [0101], [0146], [0148], [0149], [0150], [0152], [0155], [0168], [0169], [0172], [0173], [0179], [0204], [0224] and [0239], “a first cell enters or prepares to enter a dormant state, sending, by a base station, a first signal to a user equipment (UE) in the first cell, where the first signal carries 
information about time when the first cell enters the dormant state”.  In this case, Xue’s “sending, by a base station, a first signal to a user equipment (UE)” reads on Applicant’s “downlink channel”.  In addition, see Applicant’s Specification, [0073], for how Applicant defines “coverage information”).  
 	Regarding claim 22, the combination of Nam and Xue further teaches the message further includes a cyclic redundancy check (CRC) scrambled with a power saving radio network temporary identifier (PS- RNTI) corresponding to the UE (see Nam, [0017], [0028], [0036], [0052], [0072], [0096], [0136], “RNTI”, “CRC”).  
 	Regarding claim 23, the combination of Nam and Xue further teaches the processing system is further configured to verify that the message is intended for the UE based on the PS-RNTI (see Nam, [0017], [0028], [0036], [0052], [0072], [0096], [0136], “RNTI”, “CRC”).  
 	Regarding claim 24, the combination of Nam and Xue further teaches the at least one downlink channel comprises a physical downlink control channel (PDCCH) (see Nam, [0004], [0070], [0109], [0112], [0114], [0119], [0120] and [0126], “PDCCH”, and/or see Xue, [0148], [0149], [0154], [0155], [0159], [0168], [0172], [0173], [0177], [0178], [0183], [0184], “PDCCH”).  
 	Regarding claim 25, the combination of Nam and Xue further teaches at least one antenna via which the message is obtained, wherein the apparatus is configured as the UE (see Nam, [0075], [0088], [0090], [0091], [0092], [0093], [0094] and [0159], “antenna”, and/or see Xue, [0234], “antenna”).  
 	Regarding claim 29, the combination of Nam and Xue further teaches at least one of: further comprising transitioning from a sleep state of a connected discontinuous reception (CDRX) mode to an awake state of the CDRX mode based on the at least one wake-up indication bit, wherein the at least one downlink channel is monitored during the awake state of the CDRX mode; further comprising obtaining information for configuring repetition of the at least one downlink channel; wherein the coverage information includes at least one bit activating the repetition of the at least one downlink channel; or wherein the message further includes a cyclic redundancy check (CRC) scrambled with a power saving radio network temporary identifier (PS-RNTI) corresponding to the UE (see Nam, [0017], [0028], [0036], [0052], [0072], [0096], [0136], “RNTI”, “CRC”, and/or see Xue, Abstract, [0011], [0101], [0146], [0148], [0149], [0150], [0152], [0155], [0168], [0169], [0172], [0173], [0179], [0204], [0224] and [0239], “a first cell enters or prepares to enter a dormant state, sending, by a base station, a first signal to a user equipment (UE) in the first cell, where the first signal carries 
information about time when the first cell enters the dormant state”.  In this case, Xue’s “sending, by a base station, a first signal to a user equipment (UE)” reads on Applicant’s “downlink channel”.  In addition, see Applicant’s Specification, [0073], for how Applicant defines “coverage information”).   
 	Regarding claim 30, the combination of Nam and Xue further teaches at least one of: wherein monitoring for the at least one downlink channel comprises monitoring for one or more repetitions of the at least one downlink channel based on at least one of the information for configuring the repetition of the at least one downlink channel or the at least one bit activating the repetition of the at least one downlink channel (see Nam’s claims 4, 5, 6, 7, 22, 23, 24 and 25, “monitor the downlink control channel according to the first configuration for the active duration for a discontinuous reception cycle based at least in part on receiving the downlink control information message 
corresponding to the wakeup signal”); or further comprising verifying that the message is intended for the UE based on the PS- RNTI (see Nam, [0017], [0028], [0036], [0052], [0072], [0096], [0136], “RNTI”, “CRC”).  

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Tuesday and Thursday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642